         Case 4:20-cv-01161-LPR Document 5 Filed 12/10/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

DEMARCUS VEASEY,                                                                  PLAINTIFF
#171105

v.                           Case No. 4:20CV01161-LPR-JTK

ROBERT BYNUM GIBSON, JR., et al.                                               DEFENDANTS

                                        JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is Considered, Ordered, and

Adjudged that this case is DISMISSED without prejudice.

       IT IS SO ADJUDGED this 10th day of December, 2020.



                                                   _______________________________
                                                   LEE P. RUDOFSKY
                                                   UNITED STATES DISTRICT JUDGE




                                               1
